IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                      ______________________

                            No. 91-1991
                         Summary Calendar
                      ______________________



IN THE MATTER OF:   PAT S. HOLLOWAY,

                                                           Debtor.

BROWNING INTERESTS,

                                                       Appellants,

                              versus

LINDA W. ALLISON,

                                                         Appellee.

__________________________________________________________________

       Appeal from the United States District Court for the
                    Northern District of Texas
_________________________________________________________________
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                         (March 23, 1992)

Before JOLLY, DAVIS, and SMITH, Circuit Judges.

E. GRADY JOLLY, Circuit Judge:

     The Browning Interests1 appeal from the district court's

judgment affirming the judgment of the bankruptcy court which


        1
         Jane H. Browning, individually and as Co-Independent
Executrix of the Estate of William W. Browning, Jr., Deceased;
Michael G. Starnes, individually and as Co-Independent Executor of
the Estate of William W. Browning, Jr., Deceased, and as Trustee
for Katherine Louise Browning Cook, Averille Adams Browning Dawson,
William Webb Browning, III, Winifred Fallon Browning Vaughn, and
Robert   Holland   Browning;    Katherine   Agnes   Land   Starnes,
individually; Katherine Louise Browning Cook, individually;
Averille Adams Browning Dawson, individually; William Webb
Browning, III, individually; Winifred Fallon Browning Vaughn,
individually; and Robert Holland Browning, individually.
refused to set aside as a fraudulent conveyance the transfer of a

security interest from the Debtor, Pat S. Holloway ("Holloway") to

one of his ex-wives, Linda W. Allison ("Allison"). Under a correct

application    of    the   law,    the    evidence       can    only     support   the

conclusion that Allison is an insider; therefore, the transfer of

the security interest is voidable as a fraudulent conveyance.

Accordingly, we reverse the judgment of the district court, vacate

the judgment of the bankruptcy court, and remand the case for entry

of judgment in favor of the Browning Interests in accordance with

this opinion.

                                          I

     Allison and Holloway were married to each other for twenty

years, from 1949 to 1969, and have three children in common.                        On

November 11, 1979, Holloway filed a Chapter 11 reorganization case,

which was converted to a Chapter 7 liquidation case in 1982.

Beginning January 5, 1984, and continuing through February 7, 1989,

Allison loaned him $326,337.05, initially without any collateral.

According to Allison, the loans were made "to provide for his

sustenance and living expenses incurred due to the financial

hardship    brought     upon      Holloway         by   his    lengthy    bankruptcy

proceedings."

     In    1986,    Holloway   obtained        a    judgment    for    approximately

$1,400,000 ("the HECI Judgment") against the HECI Exploration

Company Employees' Profit Sharing Plan ("the Plan").                     On February

5, 1987, Holloway executed a Collateral Assignment and Security




                                         -2-
Agreement in favor of Allison granting a security interest in the

HECI Judgment.

      Because there were numerous claims to the proceeds of the HECI

Judgment, the Plan filed an adversary proceeding interpleading the

funds into the registry of the bankruptcy court.           The claimants

initially included Holloway's second wife, Robbie Holloway, and the

Internal Revenue Service.        The Browning Interests, who hold a

$72,000,000 judgment against Holloway, also actively participated

in the proceedings before the bankruptcy court.

      In addition, Holloway made several unsuccessful attempts to

obtain the funds. First, he attempted to have the bankruptcy court

disburse the funds to him in satisfaction of his alleged pro se

attorney's fees.   He then attempted to have the funds declared his

exempt property under Texas law.     Next, he tried to have the funds

declared the community property of his marriage to his third and

current wife, Brenda Holloway, and to obtain enforcement of an

alleged partition agreement.     Holloway later voluntarily dismissed

his claim based on the alleged partition agreement.

      On February 27, 1989, the Government filed a motion for relief

from the automatic stay so that it could file tax liens and levy on

the funds in the registry of the bankruptcy court.        On March 21 and

22,   1989,   Allison   caused   financing   statements   to   be   filed,

perfecting her security interest in the HECI Judgment.          Although

Allison was aware of the claims of the Browning Interests and the

Government, as well as Holloway's efforts to obtain the funds, she




                                   -3-
made no effort to assert her claim to a portion of the funds until

she filed her Motion to Determine Status of Claim on March 31,

1989.   Shortly thereafter, Holloway, in his role as Trustee of his

children's trusts, asserted a claim to $284,892.46 of the funds,

plus interest and attorney's fees, pursuant to an alleged security

agreement dated February 5, 1987, recorded on April 19, 1989,

securing loans allegedly made by the trusts to Holloway.

     On May 8, 1989, the United States filed four Notices of

Federal Tax Liens against Holloway totaling $4,433,176.48.

                                   II

     The case was tried in bankruptcy court to determine the

validity and priority of Allison's claim to the proceeds of the

HECI Judgment.   The bankruptcy court entered judgment in favor of

Allison in the amount of $364,346.47, plus additional interest and

attorney's fees, to be paid out of the funds on deposit in the

registry of   the   court.   The    bankruptcy   court's   judgment   was

affirmed by the district court.          Disbursement of the funds was

stayed pending appeal.   The Browning Interests and the Government

appealed from the district court's judgment, but the Government

settled with Holloway and dismissed its appeal.

                                   III

     The Browning Interests contend that the collateral assignment

to Allison is avoidable as a fraudulent conveyance under Tex. Bus.

Com. Code Ann. § 24.006(b), and that the bankruptcy and district

courts erred in holding that Allison was not an "insider."




                                   -4-
      The bankruptcy court's findings of fact "will not be set aside

unless clearly erroneous."          Matter of Delta Towers, Ltd., 924 F.2d
74, 76 (5th Cir. 1991).             However, "when a finding of fact is

premised on an improper legal standard, that finding loses the

insulation of the clearly erroneous rule."              Matter of Fabricators,

Inc., 926 F.2d 1458, 1464 (5th Cir. 1991).              "Conclusions of law, on

the other hand, are subject to plenary review on appeal."                   Id.

      Transfers made after September 1, 1987 are governed by the

Uniform Fraudulent         Transfer    Act,    Tex.    Bus.   &   Com.   Code   Ann.

§§   24.001,   et   seq.    (West     1987).     The    transfer    at   issue    is

Holloway's granting of the security interest to Allison, which is

deemed to have been made when it was filed of record so as to be

perfected.     Tex. Bus. & Com. Code Ann. § 24.007(1)(B).                  Section

24.006(b) provides:

            A transfer made by a debtor is fraudulent as to a
            creditor whose claim arose before the transfer was
            made if the transfer was made to an insider for an
            antecedent debt, the debtor was insolvent at that
            time, and the insider had reasonable cause to
            believe that the debtor was insolvent.

      The record establishes, and the bankruptcy court found, that:

(1) the Browning Interests' claims arose prior to the transfer,2

        2
         Allison contends that the Browning Interests have not
satisfied their burden of proof under § 24,006(b) because they
introduced no evidence to prove their status as a present creditor
of Holloway whose claim arose before the transfer was made.
Allison made no such contention before the bankruptcy court, and
that court found that, with the exception of Allison's status as an
insider, all of the elements of § 24.006(b) were satisfied. It is
clear and undeniable from the record that the Browning Interests'
have a $72,000,000 judgment against Holloway and that their status




                                        -5-
(2) the transfer was for an antecedent debt, (3) Holloway was

insolvent at the time of the transfer, and (4) Allison knew that

Holloway was insolvent.      Therefore, the only disputed issue is

whether Allison is an "insider".          Section 24.002(7) defines an

"insider" as follows:

          (7) "Insider" includes:

                (A)    if the debtor is an individual:

                     (i) a relative of the debtor or of
                a general partner of the debtor;

                     (ii) a partnership in          which     the
                debtor is a general partner;

                     (iii) a general partner in a
                partnership described in Subparagraph
                (ii) of this paragraph; or

                     (iv) a corporation of which the
                debtor is a director, officer, or person
                in control.

Tex. Bus. Com. Code Ann. § 24.002(7) (emphasis added).

     The bankruptcy court held that Allison was not an insider,

apparently   because   she   did   not   fit   within   one   of    the   four

categories listed in the statute:

          Allison was an ex-wife of twenty years whose only
          substantial contact with Debtor was to provide him
          with funds to help defray living and legal
          expenses.    "Insider" is narrowly defined in §
          24.002(7). Allison is not a "relative" under the
          definition of § 24.002(11) or under Texas law
          because divorce terminates the marital relation.
          Allison is not an insider; thus, Uniform Fraudulent
          Transfer Act § 24.006(b) does not apply.


as a present creditor whose claim arose prior to the transfer at
issue.




                                   -6-
Memorandum Opinion at 5 (citation omitted; emphasis added).                    The

bankruptcy     court's    finding      was     based   upon     an     erroneous

interpretation of the law.     As the Texas Court of Appeals in Dallas

recently made clear, the UFTA's definition of "insider" is not

intended to limit an insider to the four listed subjects. Instead,

"the drafters provided the list for purposes of exemplification."

J.   Michael   Putman,    M.D.P.A.    Money     Purchase     Pension    Plan    v.

Stephenson, 805 S.W.2d 16, 18 (Tex. App.--Dallas 1991, no writ).

      The UFTA's definition of "insider" is very similar to the

definition in the Bankruptcy Code, 11 U.S.C.A. § 101(31) (West

Supp. 1991), and both parties agree that cases interpreting §

101(31) are instructive.      Collier on Bankruptcy states that "[a]n

`insider' generally is an entity whose close relationship with the

debtor subjects any transactions made between the debtor and such

entity to heavy scrutiny."         2 Collier on Bankruptcy ¶ 101.31 at

101-87 (15th ed. 1991).        The legislative history of § 101(31)

defines an insider as a person or entity with "a sufficiently close

relationship with the debtor that his conduct is made subject to

closer scrutiny    than    those     dealing    at   arm's   length    with    the

debtor."     S. Rep. No. 95-989, 95th Cong. 2d Sess., reprinted in

1978 U.S. Code Cong. & Admin. News 5787, 5810.

      The cases which have considered whether insider status exists

generally have focused on two factors in making that determination:

(1) the closeness of the relationship between the transferee and

the debtor; and (2) whether the transactions between the transferee




                                      -7-
and the debtor were conducted at arm's length.                 E.g., In re

Friedman, 126 B.R. 63, 70 (9th Cir. B.A.P. 1991) ("insider status

may be based on a professional or business relationship with the

debtor, in addition to the Code's per se classifications, where

such relationship compels the conclusion that the individual or

entity has a relationship with the debtor, close enough to gain

advantage attributable simply to affinity rather than to the course

of business dealings between the parties"); In re Schuman, 81 B.R.
583, 586 (9th Cir. B.A.P. 1987) ("The tests developed by the courts

in determining who is an insider focus on the closeness of the

parties and the degree to which the transferee is able to exert

control or influence over the debtor."); In re Benson, 57 B.R. 226,

229 (Bankr. N.D. Ohio 1986) (an insider may be anyone "whose close

relationship with the debtor subjects transactions made between the

two parties to careful scrutiny"); Matter of Lemanski, 56 B.R. 981,

983 (Bankr. W.D. Wis. 1986) (a transferee is an insider if, as a

matter of fact, he exercises such control or influence over the

debtor as to render their transaction not arms-length"); Matter of

Montanino, 15 B.R. 307, 310 (Bankr. D.N.J. 1981) (an insider "is

one who has such a relationship with the debtor that their dealing

with   one   another   cannot   be   characterized   as   an   arm's-length

transaction").




                                     -8-
                                 IV

                                  A

     The following undisputed facts demonstrate the closeness of

the relationship between Holloway and Allison, which requires

"careful scrutiny" of the subject transactions:

     1.   They were married to each other for twenty years and had

three children in common.

     2. They maintained "frequent" contacts with one another after

their divorce.   Allison testified:

                Q. During the twenty years since you divorced
           Mr. Holloway, how often have you had contact with
           him?

                A.   Well, I don't really -- I mean often
           enough that it is difficult to say. Frequently.

     3.    Holloway wanted to protect Allison and keep her from

becoming embroiled in the bitter controversy between him and the

Browning Interests.3   At a hearing on February 27, 1989, Holloway

testified that his third and current wife, Brenda, had borrowed

money from Allison; however, Brenda did not sign the promissory

notes.    Holloway did not mention that the loans from Allison were

secured by any collateral. At that same hearing, when Holloway was

questioned on cross-examination about Allison, he was evasive.

Before reluctantly admitting that she was his first wife and the

"mother of my children," he first stated that "[s]he is the widow

     3
      This court has likened that controversy to the feud between
"the Hatfields and the McCoys." Browning v. Navarro, 887 F.2d 553,
554 (5th Cir. 1989).




                                 -9-
of Mr. Jimmy Allison"; and when asked about their relationship,

Holloway replied, "She has an old friend relationship."               Finally,

he acknowledged that she was his former wife.              At the hearing on

Allison's motion, Holloway stated:

           I was trying to keep my first wife [Allison] from
           being involved in the warfare between the Brownings
           and me. And that's the reason that they have not
           presented a claim prior to now, I think.

     4.        Allison   also     desired   to     "protect     Holloway;    she

characterized     herself   and    Holloway   together     as   victims     of   a

"siege," and testified that they tried to "protect each other."

     5.   Despite Allison's desire to avoid getting involved in the

controversy between Holloway and the Browning Interests, the record

indicates that she was keenly interested in that litigation and

strongly supported Holloway's position.             In addition to helping

finance Holloway while he pursued the Browning litigation, she

admitted that she had sat in the back of the courtroom a few times

during hearings.

     6.   The closeness of the relationship between Holloway and

Allison   is   succinctly   illustrated       by   her   response   to    cross-

examination as to why she made the loans to Holloway when she knew

that he was insolvent:

           [I]t's very hard to describe to you what this ten
           years of litigation and the untrue allegations that
           have been made against Pat have done to my
           children. My daughter Marcie was paralyzed in an
           automobile accident on the night of the day that
           she read those allegations for the first time.
           There is nothing strange about two sane people
           coming together and cooperating in any way they can




                                     -10-
             in the aftermath of a tragedy like that.

Contrary to Allison's characterization, we see no "paranoia" in the

Browning Interests' supposition that Allison sought to assist

Holloway in continuing his expensive litigation crusade against

them because she blames them for the injury to her child.

                                       B

       Because of the closeness of the relationship between Allison

and Holloway, we turn to give our careful scrutiny to the subject

transactions.     The following undisputed facts lead us to conclude

that   the   transactions    between   Allison   and   Holloway   were   not

conducted at arm's length:

       1.    The loans were initially unsecured by any collateral.

(Allison testified that she anticipated being repaid when Holloway

prevailed, as she hoped he would, against the Browning Interests.)

See In re Standard Stores, Inc., 124 B.R. 318, 325 (Bankr. C.D.

Cal. 1991) (making a significant loan on an unsecured basis and

without inquiring into the debtor's ability to repay the loan, is

a significant factor in determining whether a transaction was

conducted at arm's length).

       2. Allison knew that Holloway was insolvent, both at the time

she made the loans and at the time she received and recorded the

security agreement.         Although Allison was aware of Holloway's

successive attempts to get his hands on the funds, as well as the

competing claims to the funds made by others, including the United

States, the Browning Interests, and Robbie Holloway, she did not




                                   -11-
perfect the purported security interest or assert her claim until

March   1989,      after      the   United    States   sought   relief    from   the

automatic stay.

     3.      The      loans    were     not   commercially   motivated;      Allison

testified that her motivation for the loans stemmed from the damage

that the lengthy litigation with the Browning Interests had caused

to her children.         No prudent lender would have made such loans to

an insolvent Chapter 7 debtor in Holloway's circumstances. We also

note the unusual circumstance that although Allison testified that

funds were advanced to Holloway either by check or wire transfer,

she introduced no cancelled checks or other evidence that funds

were actually advanced.

     4. Holloway, who had no apparent reason or standing to become

involved   in      the     priority     dispute   between    Allison     and   other

claimants,      did    not     remain    disinterested--instead,       the     record

clearly reveals that he sided with Allison.               In his response to her

motion to determine the status of her claim, he "acknowledge[d]

that the security interest held by Allison is valid, perfected and

entitled to priority to any other competing claims against the

collateral."       Holloway also filed a motion to dismiss the cross-

action of the Browning Interests against Allison and the fraudulent

conveyance defenses of the United States to her claim.

                                              V

     Allison contends that she is not an insider even under an

expansive interpretation of that term.                  She relies upon In re




                                          -12-
Schuman, 81 B.R. 583 (9th Cir. B.A.P. 1987), an action by the

trustee to set aside as a preference the debtor's transfer of a

community property residence to his ex-wife.    The court concluded

that the ex-wife was not an insider, stating:

          Although it is true that the parties had been
          married for nineteen years, and the Debtor had
          expressed a desire that his children be well
          provided for, these facts do not indicate that Mrs.
          Schuman was able to exert sufficient influence over
          the Debtor to render her an insider. Rather, the
          facts that the Debtor was remarried at the time of
          the transfer and that his relationship with Mrs.
          Schuman was hostile, suggest that she was unable to
          exert control over the Debtor in his financial
          decisions. The negotiations between the Debtor and
          Mrs. Schuman were adversarial in nature. In fact,
          Mrs. Schuman had previously pursued the Debtor in
          court to get child support payments and both
          parties had retained counsel to represent their
          interests. Thus, it is clear that the Debtor was
          not volunteering payment on his child support
          obligation.     These factors suggest that the
          transaction was, indeed, arms-length. Accordingly,
          we conclude that the trial court correctly
          determined that Mrs. Schuman did not exert the
          necessary degree of control or influence to render
          her an insider.
81 B.R. at 586.   Although Schuman is certainly illustrative, it is

distinguishable in several important respects.   First, the record

contains no evidence of any recent hostility, certainly none at the

time of the transfer, between Allison and Holloway.         On the

contrary, their relationship, as depicted by the record, was quite

cordial from 1984 onward; a hostile ex-wife would hardly lend money

to her ex-husband.   Second, the factors listed in part IV B above

suggest that the transactions between Holloway and Allison were

conducted at anything but arm's length.




                                -13-
     Allison also urges us to examine the criteria utilized by the

Texas Court of Appeals in Putman to make its determination that the

wife's physician was an insider:

           A review of the evidence reveals that Putman had a
           close personal relationship with both Husband and
           Wife. Both families engaged in social activities
           together, such as hunting. Putman also maintained
           a business relationship with both Husband and Wife.
           Putman was Wife's personal physician and he
           delivered the two children of Husband and Wife. As
           noted earlier, Wife discussed the financial
           difficulties she and Husband were experiencing
           during her doctor's appointment with Putman. She
           also asked Putman to help her convince Husband to
           seek treatment for his alcoholism.      Putman and
           Husband entered into several business deals
           together. For example, they entered into a hunting
           lease together, they jointly purchased the property
           in question and discussed the possibility of
           growing hay on this property, and they discussed
           investing in a restaurant together. In light of
           his personal knowledge of the business, financial,
           and personal affairs between Husband and Wife, we
           conclude that Putman was an insider under UFTA with
           respect to the conveyance of the Kaufman County
           property.
805 S.W.2d at 18-19.      Allison contends that there was no evidence

that she and Holloway have any type of "special relationship" or

"close personal relationship," based upon the following factors:

(1) she lived in Dallas and Holloway lived in Giddings, Texas; (2)

all contacts between her and Holloway were made by telephone, with

one exception consisting of a meeting in her attorney's office at

which her attorney negotiated a loan transaction; (3) both parties

have remarried twice since their divorce; (4) there is no evidence

of any ongoing social relationship; (5) there is no evidence of any

business   relationship    outside   of   the   loan   transactions;   (6)




                                  -14-
Holloway, a lawyer, has never represented Allison; and (7) their

relationship was hostile in the past, as evidenced by an appeal

from a lengthy custody battle, Holloway v. Allison, 494 S.W.2d 612

(Tex. Civ. App. -- Tyler 1973, no writ).

      We do not think that the facts that Holloway and Allison lived

in different locations and negotiated nearly all of the loan

transactions by telephone support Allison's contentions; instead,

those facts are further evidence that tell us that the transactions

were not commercially motivated and were not conducted at arm's

length.     Surely, an arm's length, commercially motivated lender

simply would not have made such undocumented loans to an insolvent

and   without    security     under     these        informal      and   careless

circumstances.

      The fact that both parties have remarried twice since their

divorce only highlights the extraordinary nature of both their

continued    relationship     and     the   generous        and    casual   loan

transactions.     Although there is little evidence of a social

relationship between Holloway and Allison, the record reveals the

existence of a committed personal and even emotional relationship,

as evidenced by Allison's characterization of herself and Holloway

as joint victims of a "siege," which was largely his fight, and by

the bond between them resulting from their daughter's tragic

accident.

      Furthermore,   the    circumstances       of    the   loan    transactions

constitute evidence of a business relationship, albeit an unusual




                                    -15-
one for ex-spouses.         We agree that there is no evidence of an

attorney-client relationship between Holloway and Allison, but she

testified that Holloway prepared the collateral assignment and

security and agreement, as well as other documents evidencing the

loan transactions.

     Finally, it is irrelevant that Holloway and Allison might have

been hostile toward one another at the time of their divorce and

during the custody battle which ended in 1973, eleven years before

the first loan was made. Any such hostility clearly had dissipated

and certainly did not exist at the time Allison perfected her

security interest.

     We agree that there is no evidence that Allison exerted direct

control over Holloway's financial affairs; further, she is correct

in her assertion the mere lending of money is not sufficient to

impute insider status to a lender.            However, the closeness of the

relationship    between     Allison     and   Holloway,    together     with    the

unusual   circumstances      of   the    loan    transactions,        support    an

inference that Allison was in a position to exert influence over

Holloway, as evidenced by his support for her position in the

priority dispute to which he was not a party.                        Although an

examination of the amount of control a lender has over a debtor's

day-to-day     activities    is   very    important       in   the    context    of

commercial   loan   transactions,        such   an   analysis    is    much    less

relevant in situations like the present one, involving loans made

with no commercial motivation.




                                      -16-
     Allison repeatedly stresses that the transactions were "real

loans of real money evidenced by real notes and a real security

agreement."    We do not disagree; however, the transfer at issue

under the UFTA is not the loans, but the granting of the security

interest in the HECI Judgment.       Holloway's liability to Allison on

the notes is not at issue.

     In conclusion, Allison's arguments that she is not an insider

simply will not support such a conclusion against the overwhelming

and undisputed evidence to the contrary.

                                     VI

     Courts that have considered the issue, albeit in somewhat

different    contexts,    have   concluded   that   the   determination   of

insider status is a question of fact.         E.g., Matter of Missionary

Baptist Foundation of America, 712 F.2d 206, 210 (5th Cir. 1983);

In re Friedman, 126 B.R. 63, 67 (9th Cir. B.A.P. 1991); In re

Hydraulic Industrial Products Co., 101 B.R. 107, 109 (Bankr. E.D.

Mo. 1989).    Cf. In re Schuman, 81 B.R. at 586 n.1 ("[W]here the

underlying facts are undisputed, a trial court is free, on a motion

for summary judgment, to determine whether the established facts

satisfy the statutory standard.         In this sense, it would be more

accurate to consider the insider determination as a mixed question

of law and fact.")       Although it would appear to us that once the

underlying    facts   are   resolved,     insider   status   ultimately   is

question of law, we need not address that prickly problem.

     The bankruptcy court found that Allison's "only substantial




                                    -17-
contact with [Holloway] was to provide him with funds to help

defray living and legal expenses," and concluded that she was not

an insider.4      However, because that finding was based upon an

incorrect, narrow interpretation of the statute, it is not subject

to the "clearly erroneous" standard of review.           See Bose Corp. v.

Consumers Union of United States, Inc., 466 U.S. 485, 501 (1984)

("Rule 52(a) does not inhibit an appellate court's power to correct

errors of law, including those that may infect a so-called mixed

finding of law and fact, or a finding of fact that is predicated on

a misunderstanding of the governing rule of law.").             Because the

bankruptcy court made no findings applying the correct legal

standards,   we    ordinarily   would     remand   the   case   for   a   new

determination     of   Allison's   status     based      upon   the   proper

interpretation of the law.      However, "it is settled that findings

are not jurisdictional and the appellate court may decide the

appeal without further findings if it feels that it is in a

position to do so."     9 C. Wright & A. Miller, Federal Practice &

Procedure, §2577 at 699-70 (1971).        We are in a position to do so

in this case and on this record, where the underlying facts are

undisputed, where there are no credibility resolutions to be made,

and where no view of the record would permit a finding that Allison

was not an insider.     See Tomlin v. Ceres Corp., 507 F.2d 642, 648

     4
      It appears to us that the fact that Allison was willing to
support Holloway personally and to help finance his litigation with
the Brownings demonstrates the closeness of their relationsip and,
consequently, militates in favor of insider status.




                                   -18-
(5th Cir. 1975) (where the only factual finding supportable by the

record was that Ceres Ranches was not a party to an agreement, a

remand was not necessary; "[s]uch a finding, if the trial judge had

made it, would be clearly erroneous"); Smithkline Diagnostics v.

Helena Laboratories Corp., 859 F.2d 878, 886 n.4 (Fed. Cir. 1988)

(remand is unnecessary when "as a matter of law, the court could

only make one finding of fact or decide the fact in only one way.

Otherwise, protracted litigation and unnecessary delay and expense

would occur.").5

       We believe that a remand for a new determination of Allison's

status based upon the proper interpretation of the law would be

only a hollow ritual.     The undisputed, established facts can only

support one inescapable conclusion:        Allison was an insider at the

time   of   the   transfer.   Any    other   finding   would   be   clearly

erroneous.    Therefore, the transfer of the security interest from

Holloway to Browning should have been set aside as a fraudulent

conveyance pursuant to Tex. Bus. & Com. Code Ann. § 24.006(b).           We

       5
      See also Matter of Legel, Braswell Gov't Securities Corp.,
648 F.2d 321, 327 n.8 (5th Cir. 1981) (remand for finding of fact
on whether party acted in good faith unnecessary where "a complete
and fair resolution of this issue may be made from the record on
appeal and that . . . record as a whole reflects that there was no
genuine issue of material fact regarding Irving Trust's good
faith"); Adams v. Agnew, 860 F.2d 1093, 1097 (D.C. Cir. 1988)
(remand for finding on question of whether party had reasonable
time for performance of contract unnecessary because decision of
appellate court "based on undisputed historic facts contained in
the record"); Otto v. Variable Annuity Life Ins. Co., 814 F.2d
1127, 1138 & n.11 (7th Cir. 1986), cert. denied, 108 S. Ct. 2004
(1988) (in the interest of judicial economy, remand is unnecessary
where issues are clear and turn on undisputed facts in the record).




                                    -19-
see no compelling reason to subject the parties and the courts to

further delays and expense by remanding the case for application of

the proper legal standard to the undisputed facts. Accordingly, we

REVERSE the judgment of the district court, VACATE the judgment of

the bankruptcy court, and REMAND the case to the district court for

the entry of judgment against Allison and in favor of the Browning

Interests in accordance with this opinion.

                                             REVERSED AND REMANDED.




                               -20-